DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The communication dated Jul. 02, 2020 has been fully considered.  Claims 1-8 and 11-19 are currently pending (there are no claims 9 and 10).

Claim Objections
The claim numbering skips over 9 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, the limitation “of at least 2 liters or at least 40 liters” renders the claim indefinite because it is unclear the metes and bounds of the range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation at least 2 liters, and the claim also recites at least 40 liters which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terentiev et al (WO 2005/068059) in view of Frisch (US 20050077239).
In regard to claim 1, Terentiev teaches in Figs. 2 and 9 a bioreactor configured to contain a volume of liquid, the bioreactor comprising: 
a collapsible bag 10 able to contain the volume of liquid (page 5, 1st paragraph of the Detailed Description of the Invention); 
a support structure (a rigid or semi rigid support structure, as in container C in Fig. 2) surrounding and containing the collapsible bag (pg. 8 lines 2-4); 
a second sparger (100) connected to the collapsible bag, the second sparger having a second aperture size (page 16, 2nd paragraph). Terentiev does not disclose a first sparger connected to the collapsible bag, the second sparger having a second aperture size that is different from the first aperture size.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus as taught by Terentiev to include a second sparger connected to the collapsible bag, the second sparger having a second aperture size that is different from the first aperture size as taught by Frisch to provide for high flow within a smaller area, as compared to the smaller diameter cavities which are created at air sparger 120 for purposes of oxygen mass transfer. This also allows for a reduction in overall gas supply to the system.

Regarding claims 3-4, in absence of showing criticality of the record, the optimized ranges for the number of spargers in the ranges as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
Regarding claim 5, in absence of showing criticality of the record, the optimized ranges for the volume of the collapsible bag in the ranges as claimed in such known 

In regard to claim 6, Terentiev in view of Frisch teaches the bioreactor of claim 1, wherein at least a portion of the first sparger is dimensioned to be connected to a source of a first gas (Frisch 210 is connected to a first gas source [0018]); wherein at least a portion of the second sparger is dimensioned to be connected to a source of a second gas (Terentiev 100 is connected to gas source via U); and wherein the first gas is the same or different from the second gas (Frisch teaches both gases are air; [0020]).

In regard to claim 7, Terentiev in view of Frisch teaches the bioreactor of claim 6, wherein the second sparger is in fluid communication with a source of N2, O2, CO2, NH3, and /or air (Terentiev page 3, 1st paragraph under the Summary of the Invention heading; page 2, 2nd paragraph; page 16, 1st paragraph).

In regard to claim 8, Terentiev in view of Frisch teaches the bioreactor of claim 7.  Terentiev teaches the first sparger delivers oxygen or CO2 (which are components of air) from a gas source (page 2, 2nd paragraph; page 16, 1st paragraph). Frisch teaches the first sparger 210 is in fluid communication with a source of a gas comprising air and the second sparger is in fluid communication with a source of a gas comprising air supplemented with O2 and /or N2 [0017], [0019]-[0020], [0028]a (claim 14).

.
	
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terentiev in view of Frisch, as discussed above in regard to claim 1, and further in view of West (US 7635586B2).
In regard to claim 2, Terentiev in vie of Frisch teaches the bioreactor of claim 1.  As to further comprise a control system operatively associated with the first and second spargers and configured to operate the first and second spargers independently of one another in claims 20 and 134, Frisch discloses control of gas flow for lift tube 200 [0018]. Frisch does not teach separate control for two different gas spargers as claimed.
However, West (US 7635586B2) teaches Integrated Bio-Reactor Monitor and Control System (Title). It is shown in figure 2 of West, the gas control 235 which includes individual control on flow control valves for individual gases.
The advantage of individual control on each gas sparger is to have better management.
Therefore, it would have been obvious at time of the invention to install the individual gas control system disclosed by West for the bioreactor system of Terentiev in view of Frisch in order to achieve the advantage cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776